Citation Nr: 0903509	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of low back strain with central disc protrusion 
with annular fibrosis tear at L5-S1, effective October 20, 
2003.

2.  Entitlement to an evaluation in excess of 40 percent for 
residuals of low back strain with central disc protrusion 
with annular fibrosis tear at L5-S1, effective June 29, 2006.

3.  Entitlement to an evaluation in excess of 0 percent for 
sinusitis with allergic rhinitis.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for pseudofolliculitis 
barbae.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for memory loss 
secondary to head trauma.

8.  Entitlement to service connection for a left foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from May 1995 to 
August 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted an increased rating of 20 percent for low back 
strain, effective October 20, 2003, denied an increased 
rating higher than 0 percent for sinusitis/allergic rhinitis, 
and denied service connection for migraine headaches, 
pseudofolliculitis barbae, depression, memory loss, and a 
left foot condition.  In February 2007, the RO granted an 
increased rating of 40 percent for low back strain, effective 
June 29, 2006.  The veteran has not indicated that he is 
satisfied with this rating.  Thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
was scheduled for a March 2006 RO hearing but did not appear.

The RO noted that a service connection claim for neuropathy 
of the lower extremities was deferred in the February 2007 
rating decision.  The Board addresses this matter below as 
part of the increased rating claim for the lumbar spine 
disability.  To the extent that neuropathy in the lower 
extremities is claimed as secondary to the service-connected 
lumbar spine disability, this matter need not be further 
addressed at this time.

The issues of service connection for pseudofolliculitis 
barbae and memory loss secondary to head trauma are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Effective May 20, 2003, the veteran's lumbar spine 
disability is manifested by central disc protrusion with 
annular fibrosis tear at L5-S1 with no clinical evidence of 
associated neurological impairment, forward flexion most 
severely limited to 35 degrees, and functional impairment due 
to pain.

2.   Effective January 29, 2006, the veteran's lumbar spine 
disability is manifested by central disc protrusion with 
annular fibrosis tear at L5-S1 with no clinical evidence of 
associated neurological impairment, forward flexion most 
severely limited to 10 degrees, and functional impairment due 
to pain.

3.  The medical evidence shows the allergic rhinitis is 
manifested by 50 to 60 percent obstruction of the left nasal 
passage, 10 to 20 percent obstruction of the right nasal 
passage, and no polyps; the veteran does not have sinusitis.

4.  The preponderance of the evidence shows no relationship 
between the veteran's migraine headaches and service.

5.  The preponderance of the evidence shows no relationship 
between the veteran's depression and service.

6.  The preponderance of the evidence shows no relationship 
between a left foot condition and service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for 
residuals of low back strain with central disc protrusion 
with annular fibrosis tear at L5-S1, effective October 20, 
2003, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).

2.  The criteria for an evaluation higher than 40 percent for 
residuals of low back strain with central disc protrusion 
with annular fibrosis tear at L5-S1, effective June 29, 2006, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.71a, Diagnostic 
Codes 5235 to 5243 (2008).

3.  The criteria for an evaluation in excess of 0 percent for 
sinusitis with allergic rhinitis have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.14, 4.97, Diagnostic 
Code 6513, 6522 (2007).

4.  The criteria for service connection for migraine 
headaches are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008).

5.  The criteria for service connection for depression are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 
(2008).

6.  The criteria for service connection for a left foot 
condition are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2003 and February 2005.  The 
notification complied with some of the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied below.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Although the notice letters included the general criteria for 
submitting evidence that the back and sinusitis/rhinitis 
disabilities were worse, the letters did not notify the 
veteran of the rating criteria or that the veteran should 
submit evidence of how his disabilities affect his daily life 
or employment.  Thus, VA's duty to notify him of the 
information and evidence necessary to substantiate the 
increased rating claim has not been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any VCAA notice errors did not affect 
the essential fairness of the adjudication as VA has obtained 
all relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claim.  Id., Vazquez-Flores, 22 Vet. App. at 48.  
Specifically, the veteran and his representative have 
submitted statements and the veteran has complained on VA 
examinations how the disabilities at issue affect his 
employment and daily life.  The representative also is 
presumed to have basic knowledge of the applicable criteria 
for the veteran's claims and to have communicated this 
information to the claimant. See Overton v. Nicholson, 20 
Vet. App. 427, 438- 439.  These actions by the veteran and 
his representative indicate actual knowledge of the right to 
submit additional evidence and of the availability of 
additional process regarding both the rating criteria for the 
disabilities at issue and the effect of the disabilities on 
the veteran's daily life and employment.  As both actual 
knowledge of the veteran's procedural rights and the evidence 
necessary to substantiate the claims have been demonstrated, 
and he has had a meaningful opportunity to participate in the 
development of his claim, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  Id.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disabilities at issue.  A VA examination was 
not provided with respect to the service connection claims 
for migraine headaches, depression, or a left foot condition.  
As discussed below, however, there is no evidence that these 
conditions were incurred in or aggravated by service.  Under 
these circumstances, VA's duty to assist doctrine does not 
require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
II. Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   Different 
percentage ratings for different periods of time can be 
applied based on the medical evidence of record.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Lumbar spine

The RO granted service connection for recurrent low back 
strain in November 1999 assigning a 10 percent evaluation, 
effective August 2, 1999.  This rating was confirmed in 
August 2001.  

The veteran filed an increased rating claim in October 2003.  
In June 2005, the RO granted an increased rating of 20 
percent for recurrent low back strain, effective October 20, 
2003.  The veteran appealed this action.  The RO granted an 
increased rating of 40 percent for residuals of low back 
strain with central disc protrusion with annular fibrosis 
tear at L5-S1 in February 2007, effective June 29, 2006.  The 
veteran has not indicated that he is satisfied with this 
rating.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  

As noted, effective October 20, 2003, the veteran's lumbar 
spine disability was assigned a 20 percent rating.

A May 2005 VA examination report shows that forward flexion 
in the back was to 35 degrees, extension was to 15 degrees, 
lateral movement to the left was to 15 degrees, lateral 
movement to the right was 20 degrees, rotary movement to the 
left was 50 degrees, and rotary movement to the right was 60 
degrees.  The back was painful on motion.  There was no 
additional limitation following repetitive use although, by 
the veteran's assessment, there was additional limitation 
during flare-ups of 30 to 40 degrees.  The veteran had 
increased lumbar muscle tone of moderate degree, more on the 
right than the left.  He had a questionable left limp and 
could walk on his toes, but not his heels.  The impression 
was degenerative joint disease of the lumbar spine with back 
pain.

These medical findings do not support the criteria for a 
rating higher than 20 percent under the General Rating 
Formula for the Spine, as forward flexion is not as severely 
limited as 30 degrees nor is there any ankylosis shown in the 
lumbar spine.  While the veteran reported that his flare-ups 
limited him an additional 30 to 40 degrees, this was not 
confirmed on objective evaluation, as there was no additional 
limitation following repetitive use.

Neurological findings associated with a spine condition can 
be rated separately.  The veteran reported on the May 2005 VA 
examination report that the pain in his lumbar spine radiated 
into both legs and ankles.  He also stated that he had 
bladder incontinence three times a week and erectile 
dysfunction that had been progressive for four years.  On 
physical examination, deep tendon reflexes were 2/4 at the 
knee and 1/4 at the ankle bilaterally.  There was diminished 
sensation to pinprick of the entirety of both legs, which was 
a questionably subjective response.  Rectal examination was 
normal.  The straight leg rising sign was positive at 85 
degrees bilaterally.

While the veteran has subjective complaints of pain radiating 
to the legs with decreased sensation and bladder and erectile 
dysfunction, none of these have been objectively confirmed by 
clinical evaluation.  Also, the veteran's subjective 
complaints of decreased sensation in the legs were noted by 
the examiner to be a questionable subjective response.  As 
the credibility of the veteran's subjective complaints has 
been drawn into question and there is no clinical evidence to 
support the veteran's complaints, separate neurological 
evaluations for any neurological impairment in the lower 
extremities are not warranted.

Under the spine criteria, intervertebral disc syndrome should 
be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  Under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.
 
The May 2005 VA examination report notes a clinical history 
of degenerative disc disease.  On x-ray examination, 
comparison was made to August 2003 x-rays and the pattern was 
stable.  A Schmorl's node was seen in the L5-S1 and there was 
suggested several millimeter retrolisthesis of L5 on S1 
although this might be projectional variation.  Vertebral 
body heights and disk spaces were maintained.  The veteran 
reported that he had flare-ups in his back on 10 occasions of 
the past year and each occasion had caused him to be 
incapacitated for three to four days.  

The veteran's subjective reports of incapacitated episodes do 
not conform to the diagnostic criteria, as bed rest was not 
shown to have been prescribed by a physician.  Even still, by 
his own reports, his incapacitating episodes do not last as 
long as a week.  Therefore, a compensable rating is not 
warranted for intervertebral disc syndrome.

The medical evidence of record shows that a rating higher 
than 20 percent is not warranted for the lumbar spine 
disability prior to June 29, 2006.

Effective June 29, 2006, a 40 percent evaluation was assigned 
for the lumbar spine.    

A June 29, 2006 VA examination report shows forward flexion 
in the lumbar spine to 10 degrees, extension to 5 degrees, 
lateral movement to the right and left 10 degrees each, and 
rotary movement to the right and left 10 degrees, all of 
which produced subjective pain.  

These findings warrant a 40 evaluation but no higher, as the 
medical evidence shows no ankylosis in the thoracolumbar 
spine.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  While the veteran has severely constricted 
motion in the spine, his spine joints are not immobilized or 
consolidated.

The medical evidence also does not show any incapacitating 
episodes.  Thus, a rating higher than 40 percent is not 
warranted under the regulations for intervertebral disc 
syndrome.

Additionally, a separate neurological rating does not apply 
for the spine.  A June 2006 VA examination report shows the 
veteran described questionable incontinence twice a month and 
questionable incontinence of his bowels once a month.  The 
tendon reflexes at the knees were 2/4 and at the ankles 1/4.  
Sensation to pinprick of the legs was diminished in the 
entirety.  The veteran also complained of back pain radiating 
down to both ankles all the time.  He stated that it was 
10/10 in severity.  A July 2006 magnetic resonance imaging 
(MRI) report shows that the intervertebral disc at L5-S1 had 
desiccation with partial loss of height.  There also was a 
moderately large tear of the annulus fibrosis posteriorly.  
The disc at the lumbosacral junction showed a broad-based 
central protrusion but indenting only the epidural fat 
planes.  The nerve roots were normal without impingement and 
the thecal sac outlines showed no abnormality.  Secondary 
spinal canal diameter was normal at this level.  Other lumbar 
intervertebral discs were of normal height and hydration 
status.  

An addendum to this report in March 2007 noted that the 
veteran had a diagnosis of degenerative disc disease of the 
lumbar spine with broad based central disc protrusion with 
underlying tear of the annular fibrosis at L5-S1.  There is 
no associated canal or foraminal compression.  The documented 
neurological findings of diminished sensation in the legs in 
their entirety are not physiological and are not due to the 
degenerative disc disease of the lumbar spine, because this 
involves only one level and is not associated with canal or 
foraminal compression.  

Even though the veteran has subjective neurological 
complaints, these have been found to be unrelated to the 
lumbar spine disability.

In evaluating the veteran's claims, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has complaints of pain radiating to the lower 
extremities and inability to stand or sit for prolonged 
periods of time.  This functional impairment, however, is 
considered by the 20 and 40 percent ratings assigned.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

Other than the staged ratings assigned, the level of 
impairment associated with the lumbar spine disability has 
been relatively stable throughout the appeals period.  
Therefore, any additional application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran reported on a May 2005 VA examination 
report that he was dismissed from a customer service job and 
a job at Radio Shack after almost 3 months because of back 
pain from excessive sitting or standing.  A June 2006 VA 
examination report also shows the veteran was employed for a 
short time six months prior doing customer service for a 
security organization and was dismissed from that job because 
of his back.  The veteran has not submitted any documentation 
corroborating that he was fired from his jobs due to back 
pain.  While his lumbar spine disability would affect the 
veteran's employability for physical labor jobs, the record 
does not show marked interference with employment due to the 
lumbar spine.  The record also does not show frequent periods 
of hospitalization due to this disability.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

The preponderance of the evidence is against increased 
ratings for residuals of low back strain with central disc 
protrusion with annular fibrosis tear at L5-S1; there is no 
doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Sinusitis/allergic rhinitis

The RO granted service connection for sinusitis/allergic 
rhinitis in November 1999 assigning a 0 percent evaluation, 
effective August 2, 1999.  This rating was confirmed in 
August 2001.

The veteran's allergic rhinitis has been evaluated under 
38 C.F.R. § 4.97, Diagnostic Codes 6513 (for chronic, 
maxillary sinusitis) and 6522 (for allergic or vasomotor 
rhinitis).  

Under Diagnostic Code 6513, which utilizes the general rating 
formula for sinusitis, a 0 percent evaluation is warranted 
when detected by x-ray only.  A 10 percent evaluation is 
warranted when the evidence demonstrates one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 30 percent evaluation is warranted for three 
or more incapacitating episodes of sinusitis per year that 
require prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician. 38 C.F.R. § 
4.97, Diagnostic Codes 6510 through 6514.

Allergic rhinitis without polyps, but with greater than 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  Allergic rhinitis with polyps warrants a 30 percent 
rating.  38 C.F.R. § 4.97, Diagnostic Code 6522.  Where the 
schedule does not provide a 0 percent evaluation for a 
diagnostic code, a 0 percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

An August 2003 VA medical record shows sinus congestion, 
pain, and purulent nasal discharge.  On physical examination 
the nasal mucosa was pale and the veteran had swollen nasal 
passages obstructed, especially on the left, with clear 
discharge.

A May 2005 VA examination report shows complaints of 
postnasal drainage and congestion.  Physical examination of 
the ears, nose, and throat was unremarkable.  The nose 
revealed minimal swelling involving the middle and inferior 
turbinates with no mucopus present in the nose or 
nasopharynx.  The nasal airway was patent without evidence of 
significant nasal obstruction.  The examination of the 
pharynx was unremarkable.  A computed tomography (CT) scan of 
the sinuses showed the frontoethmoid, maxillary, sphenoid 
sinuses were clear with intact sinus walls.  The ostiomeatal 
units bilaterally were patent and normal.  There was no 
nasoseptal deviation and the nasopharyngeal soft tissues were 
normal.  The results of the study indicated no abnormality 
seen, with normal diagnostic code present.  The diagnosis was 
mild allergic rhinitis.  There was no evidence of acute or 
chronic sinusitis, which was substantiated by the recent CT 
scan and physical examination.  The veteran appeared to 
exhibit allergic rhinitis, which appeared reasonably well-
controlled with an oral decongestant and an inhaled nasal 
steroid.  

A June 2006 VA examination report shows the veteran continued 
to complain of congestion, drainage, and nasal obstruction.  
He indicated two upper respiratory infections in the last 
year requiring antibiotics.  The ear nose and throat 
examination showed significant nasal obstruction on the left 
side (50 to 60 percent) from swelling of middle and inferior 
turbinates.  The right nasal cavity was open.  There was no 
mucopus in the nose or nasopharynx.  There were no nasal 
polyps present.  The mouth and oropharynx were clear.  The 
diagnosis was allergic rhinitis with 50 to 60 percent nasal 
obstruction involving the left nasal cavity and 10 to 20 
percent obstruction of the right nasal cavity; no evidence of 
sinusitis.

These findings do not support a rating higher than 0 percent.  
As the medical evidence shows the veteran does not have 
sinusitis, a rating under Diagnostic Code 6513 is 
inapplicable.  The medical evidence also shows that the 
veteran does not have greater than 50 percent obstruction of 
nasal passages on both sides or complete obstruction on one 
side; nor does the veteran have polyps.  Therefore, a rating 
higher than 0 percent does not apply under Diagnostic Code 
6522.  

The level of impairment associated with allergic rhinitis has 
been relatively stable throughout the appeals period, or at 
least has never been worse than what is warranted for a 0 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The May 2005 VA examination report specifically 
showed that the veteran's current employment should not be 
adversely affected by his allergic rhinitis disability.  The 
record also does not show frequent periods of hospitalization 
as a result of this disability.  The current schedular 
criteria adequately compensate the veteran for the current 
nature and extent of severity of the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

The preponderance of the evidence is against the increased 
rating claim for allergic rhinitis/sinusitis; there is no 
doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

III. Service connection 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine headaches

The veteran seeks service connection for migraine headaches.  
The service medical records show complaints of a frontal 
headache in February 1997 after someone struck the veteran in 
the face.  In March 1997, the headaches were noted again as 
cephalgia questionably secondary to chlorine exposure, but 
later that month, were found to be resolving.  A February 
1998 medical record shows the veteran was in a motor vehicle 
accident and had loss of consciousness for a questionable 
number of minutes.  He denied head trauma but felt sure that 
he lost consciousness.  Examination of the head was 
atraumatic.  An April 1999 medical record shows an assessment 
of headaches secondary to sinus pressure. 

After service, an August 2003 VA outpatient treatment note 
shows complaints of right hemicranial headaches times three 
days with sinus congestion.  The veteran reportedly had a 
history of episodic headaches times several years but no 
diagnosis of migraines.  He had mild photophobia and nausea 
but no phonophobia or visual changes.  On physical 
examination, his scalp was tender on the right side.  The 
assessment was allergic rhinosinusitis.

The record does not show any in-service or post-service 
diagnoses of migraine headaches.  The veteran's statements 
regarding the symptoms of pain in his head are accepted as 
competent lay evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Pain alone, however, without a 
diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

While the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that there is no present disability associated with the 
headaches.  The August 2003 record shows that the headaches 
might be a symptom of the sinusitis/rhinitis; this was noted 
in the service treatment records, as well.  To the extent 
that this is the case, the veteran is already compensated for 
the service-connected sinusitis/allergic rhinitis disability 
and since headaches without a diagnosed condition is not a 
separate disability, no separate evaluation is warranted.   

The preponderance of the evidence is against the service 
connection claim for migraine headaches; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.
  
Depression

The veteran indicated that his depression started in Germany 
working in a stressful environment for a supervisor, who 
constantly used borderline racial remarks and tried to ruin 
his career.  He also mentioned the passing of his mother in 
May 1997.  He indicated that he went to his supervisor on 
several occasions requesting to see a doctor for his 
depression but was denied.  The service medical records are 
negative for any findings of depression.  However, the 
veteran submitted lay statements from friends and family that 
they observed the veteran being depressed while he was on 
active duty.

Post-service records show that in May 2004, the veteran 
underwent private neuropsychological evaluation and was found 
to have a mood disorder of a depressive nature.  He also met 
the diagnostic criteria for clinical depression.  The 
examiner found that it was unlikely that the veteran's 
neuropsychological profile, which included auditory 
hallucinations, paranoid ideation, and poor short-term 
memory, was due to depressive pseudodementia.  The examiner 
found, alternatively, that the veteran had an organic brain 
syndrome.

An August 2004 VA mental health triage record notes that this 
was the first time the veteran sought treatment for 
depression.  The veteran reported, however, that he had been 
like this for a few years.  He felt that his depression 
started in the service when his supervisor, whom he 
considered a friend, gave him a poor evaluation.  He 
indicated that he felt betrayed because he was an excellent 
soldier and worker and sought help for counseling and 
anger/stress management.  He stated that he had on and off 
ideas of hurting himself and that his self esteem was always 
low.  The diagnosis was major depression, recurrent.  

An October 2004 VA medical record shows a diagnosis of major 
depression, recurrent, severe without psychosis.  The veteran 
again stated that he felt he was depressed while on active 
duty as early as 1996 but that he was afraid he would be 
kicked out of the service if he sought care.  He stated that 
his depression was compounded by the death of his mother 
while he was stationed in Germany in 1997.  The same findings 
were confirmed in November 2004.  

The veteran is competent to state that he felt depressed in 
service but there are no medical findings to support his 
assertions.  The veteran's friends and family also are 
competent to state that they observed in the veteran's 
depressive behavior in service but they are not shown to have 
the medical expertise to diagnose the veteran with 
depression.  Although the veteran has argued that his current 
depression is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they do not outweigh the 
medical evidence of record, which shows that there is no 
relation between the veteran's depression and his service.  
The first diagnosis of depression was not until 2004, which 
is five years after service; so even if the depression was 
shown to be some form of psychosis, presumptive service 
connection would still not apply.  See 38 C.F.R. §§ 3.307, 
3.309.  Additionally, there is no medical evidence of 
continuity of symptomatology of depression from service or 
during the five years before this disability was shown.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).   

The preponderance of the evidence is against the service 
connection claim for depression; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

Left foot condition

The veteran contends that he has left foot pain related to 
his service.  The service medical records show findings of a 
subungal hematoma on the large toe of the left foot but 
otherwise are negative for any left foot condition.  (Tinea 
pedis was also found in service, but service connection for 
this condition already has been granted and is not claimed as 
part of this appeal.  A left ankle sprain also was noted in 
service but a service connection claim for a left ankle 
condition was denied in November 1999 and, similarly, is not 
claimed as a part of this appeal.)

Post-service records do not show any disability in the left 
foot.  VA x-ray examination of the left foot in September 
1999 was within satisfactory limits.  The veteran complained 
of pain on both feet on private medical records dated in 
August 2005 and September 2005.  Physical examination, 
however, showed overall normal foot architecture with no 
stress fracture or injury.

While the veteran is competent to state that he has pain in 
his left foot, pain alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted. 
 Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

While the Board has considered the veteran's lay assertions, 
they do not outweigh the medical evidence of record, which 
shows that there is no present disability associated with 
pain in the left foot.  

The preponderance of the evidence is against the service 
connection claim for a left foot condition; there is no doubt 
to be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of low back strain with central disc protrusion 
with annular fibrosis tear at L5-S1, effective October 20, 
2003, is denied.

Entitlement to an evaluation in excess of 40 percent for 
residuals of low back strain with central disc protrusion 
with annular fibrosis tear at L5-S1, effective June 29, 2006, 
is denied.

Entitlement to an evaluation in excess of 0 percent for 
sinusitis with allergic rhinitis is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for a left foot condition 
is denied.


REMAND

The veteran seeks service connection for pseudofolliculitis 
barbae.  The service medical records show treatment for this 
condition in November 1997.  The veteran has not been 
provided with a VA examination to determine whether he has 
any residuals of this condition.  Given the chronic nature of 
pseudofolliculitis barbae, a VA dermatology examination is 
necessary in this case.

The veteran also contends that he has memory loss as a result 
of a head injury in service.  

The service medical records show that the veteran was struck 
in the face in February 1997 after he tried to break up a 
fight.  The emergency room assessment was orbital contusion 
and concussion.  He indicated that he was possibly knocked 
out for 10 to 15 seconds.  He did not remember the time 
between getting hit and waking up on the sidewalk outside the 
club a little later.  He had blurry vision and felt nauseous 
but was alert and oriented times three.  Examination of the 
face showed a contusion on the right cheek.  He was tender 
beneath the right eye with ecchymosis.  X-ray examination 
showed soft tissue swelling over the right orbit without 
obvious fracture.

Another emergency room record in February 1998 shows the 
veteran was in a motor vehicle accident after hitting black 
ice and going off the road.  He was wearing his seatbelt but 
had a loss of consciousness for a questionable number of 
minutes.  He denied head trauma but felt sure that he lost 
consciousness.  Examination of the head was atraumatic.

After service, a May 2004 private neuropsychological 
evaluation shows the veteran reported that he was involved in 
a motor vehicle accident in 1998 and was knocked unconscious 
for 30 to 60 minutes, awaking in the hospital.  The examiner 
noted that previous medical records were not available for 
review at that time.  On clinical evaluation, the examiner 
determined that the veteran suffered from, among other 
things, an organic brain syndrome and poor short-term memory.  
The examiner found, however, that it was doubtful that the 
veteran's being knocked unconscious for less than an hour in 
1998 was responsible for all of his neurocognitive 
impairments.

The medical opinion provided in May 2004 is not probative 
because the examiner did not have access to the claims file 
and the veteran's entire service medical history, including 
the two instances of a head injury with possible loss of 
consciousness in service.  Further the examiner found that 
the veteran had many neuropsychiatric disorders and that not 
all of them were related to the loss of consciousness in 
1998, but the only issue that is relevant to this claim is 
whether the memory loss disorder is related to the head 
injuries in service.  

Therefore, another neuropsychological examination should be 
provided to determine whether the veteran's present memory 
loss is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
dermatology examination to determine 
whether it is at least as likely as not 
that the veteran has any residuals of 
pseudofolliculitis barbae that was treated 
in service.

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions.

2.  Schedule the veteran for a VA 
neuropsychological examination to 
determine whether the veteran's present 
short-term memory loss is at least as 
likely as not related to service, 
including two head injuries that occurred 
in service.

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions.

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claims.  If either 
of the claims remains denied, issue a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


